Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 1 of 7 Page|D 1
F\L_ED

uNm~:D sTATEs DlsTRlcTcouRT m rp 17 \. ,,.55
MIDDLE msch or FLoRlDA 7.'.~ ~ '3®

 

TAYLoR LAFFEY, t -,\ .1»¢ .:1, , 1 .,
ci.vil No; w »‘~ »~=="1-‘~1 - ' " ‘
3-\%-0\/"\\'\3(,¢ ' 3'° QOFH(
Piaimia; coMPLAINT FoR

vloLATIoNs or THE
TELEPHoNE coNsuMER
PRoTEcTIoN Acr and
FLoRu)A coNsuMER
coLLEcTIoN PRoTEc'rloN
ACT

-against-
DEMAND FOR JURY TRIAL
JPMORGAN CHASE & COMPANY

Defendant.
X

Plaintiff TAYLOR LAFFEY, (“Plaintiff”), by and through her undersigned
attorneys brings this Complaint against the Defendant JPMORGAN CHASE &
COMPANY (hereinaher referred to as “Defendant” or “Chase”), respectfully sets forth,
complains and alleges, upon information and belief, the following:

INTRODUCTION/PRELIMINARY STATEMENT
l. Plaintiffs brings this action on her own behalf for damages and declaratory and
injunctive relief arising from the Defendant’s violation(s) under Title 47 of the

United States Code, §227 commonly known as the Te|ephone Consumer Protection

Act (TCPA).

2. The TCPA prohibits auto-dialed calls which are placed to a called party’s cellular
phone without that party’s consent. Senator Hollings, the TCPA's sponsor,
described these auto-dialed calls as “the scourge of modern civilization. They wake

us up in the moming; they interrupt our dinner at night; they force the sick and

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 2 of 7 Page|D 2

elderly out of bed; they hound us until we want to rip the telephone out of the wall.”
Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56(1 lth Cir. 2014), citing,
137 Cong. Rec. 30,821 (l99l).

3. Even if prior consent was given, a consumer has a right to revoke that consent. See,
Gager v. Dell Financial Services, LLC, 727 F.3d 265 (3rd Cir. 2013).

4. In l99l, Congress responded to these abuses by passing the TCPA. In enacting the
TCPA, Congress made findings that telemarketing had become “pervasive due to
the increased use of cost-effective telemarketing techniques.” See, PL 102-243, §
2(1). “Residential telephone subscribers consider automated or prerecorded
telephone calls, regardless of the content or the initiator of the message, to be a
nuisance and an invasion of privacy.” ld. § 2(10). The TCPA.’s findings also reflect
Congress’s conclusion that “[i]individuals’ privacy rights, public safety interests,
and commercial freedoms of speech and trade must be balanced in a way that
protects the privacy of individuals and permits legitimate telemarketing practices.”
ld. § 2(9). Consumers who receive these unauthorized calls thus have suffered a
distinct privacy-related interest, namely the “intentional intru[sion] . . . upon their
solitude or seclusion of their private affairs or concems.” Intrusion Upon Seclusion,

Restatement (Second) of Torts § 6523 (l977).

PARTIES
5. Plaintiff is a natural person who resides in Duval County, Florida.
6. Defendant is a national bank with its headquarters located at 270 Park Avenue, New

York, New York 10017.

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 3 of 7 Page|D 3

JURISDICTION AND VENUE
7. The Court hasjurisdiction over this matter pursuant to 28 USC §1331.
8. Venue is proper in thisjudicial district pursuant to 28 U.S.C. § l39l(b)(2).
ALLEGATIONS OF FACTS

9. Plaintiff repeats, reiterates and incorporates the allegations contained in the
preceding paragraphs with the same force and effect as if the same were set forth
at length herein.

lO. On information and belief, on a date better known to the Defendant, Defendant
began its campaign of communicating with via the use of an automated telephone
dialing system and prerecorded messages throughout the past four years by calling
Plaintiffs cellular telephone phone number of (352) 327-1298 on dozens of
occasions.

ll. Defendant called from multiple numbers including but not limited to, 407-732-
24|5, 847-426-9209, 214-520-0004, 602-221-1003, 813-372-|900, 602-253-6722,
847-426-9145, 210-520-0004.

12. Upon information and belief, Defendant was calling Plaintiff in an attempt to
collect a consumer debt.

13. Plaintiff is the customary and sole user of the cellular phone number (352) 327-
1298, and has been the customary and sole user of that phone number at all times
relevant hereto.

l4. Plaintiff on multiple occasions told the Defendant to stop her cellular telephone,
including on or around March of 2018.

15. On the March 2018 phone call, Plaintiff called Chase and requested several times

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 4 of 7 Page|D 4

that her phone number be removed from any call list. Chase responded that the do
not call request was successful and that she would not be receiving any more calls.

16. Despite Plaintiff’s requests for the calls to stop, Defendant continued to call
Plaintiffs cellular telephone with an automated telephone dialing system and with
pre-recorded messages.

17. Defendant’s use of an automated telephone dialing system was further clearly
indicated by the fact that no customer service representative was on the line
immediately when the Plaintiff would answer the Defendant’s calls and because
Defendant left pre-recorded voicemails on the Plaintiffs phone.

18. By placing auto-dialed phone calls to the Plaintiffs cell phone, the Defendant
violated 47 USC §227(b)(A)(iii) which prohibits using any automated telephone
dialing system or an artificial prerecorded voice to any telephone number assigned
to a cellular telephone service.

l9. Plaintiff suffered actual damages because the Defendant’s calls to their cell phone
deprived him of the use of his cellular phone during the times that the Defendant
was calling their cellular phones, depleted battery life of the cellular telephone, and
by invading on the Plaintiffs’ right to privacy and seclusion (the very harm that
Congress sought to prevent).

20. The Defendant’s repeated calls further caused the Plaintiff to be harassed, stressed,
frustrated and annoyed. The Defendant’s repeated calls further interrupted the
Plaintiff day and wasted the Plaintiff time spent answering and otherwise
addressing these repeated phone calls,

21 . Defendant’s communication efforts attempted and/or directed towards the Plaintiff

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 5 of 7 Page|D 5

22.

23.

24.

25.

26.

27.

violated various provisions of the TCPA, including but not limited to 47 USC
§227(b)(A)(iii).
Defendant’s communication efforts attempted and/or directed towards the Plaintiff
further violated various provisions of the Florida Consumer Collection Protection
Act (“FCCPA”)
As a result of Defendant’s violations of the TCPA, Plaintiff has been damaged and
is entitled to damages in accordance with the TCPA.

COUNT l - VIOLATIONS OF FCCPA §559.72§11
Plaintiff repeats and incorporates by reference all of the above paragraphs of the
Complaint as though fully stated herein.

The FCCPA §559.72(7) states:

“ln collecting debts, no person shall . . . .

(7) Wil|fully communicate with the debtor or any member of her or his family
with such frequency as can reasonably be expected to harass the debtor or her or
his family, or willfully engage in other conduct which can reasonably be expected
to abuse or harass the debtor or any member of her or his family.”

The Defendant has on many occasions called Plaintiff by telephone direct|y,
multiple times a day, attempting to collect an alleged debt. By virtue of having to
handle debt collection calls to Plaintiffs cellular phone multiple times a day,
Plaintiff has been harassed and these calls have caused unnecessary strain,

burden, and emotional distress upon Plaintiff and Plaintiffs fami|y.

Defendant’s actions of calling PlaintiH` continuously and regularly day after day,
multiple times a day, reasonably can be expected to have the natural
consequences of harassing Plaintiff which was the intent of the Defendant in order

to elicit payment from Plaintiff for the Debt.

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 6 of 7 Page|D 6

28.

29.

30.

31.

32.

33.

34.

Defendant, through its agents, representative and/or employees acting within the
scope of their authority knowingly violated the FCCPA.
As a result of the above violations, Plaintiff is entitled to recovery for actual
damage, statutory damage of up to $1,000.00 per violation, together with
reasonable attomey’s fees and court costs.

COUNT II - VIOLATIONS OF THE TCPA
Plaintiff repeats and incorporates by reference all of the above paragraphs of the
Complaint as though fully stated herein.
The foregoing acts and omissions of Defendants constitute numerous and multiple
negligent violations of the TCPA, including but not limited to each and every one
of the above cited provisions of 47 U.S.C. § 227(b) et seq.
As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff is
entitled to an award of $500.00 for each and every negligent violation of the
TCPA pursuant to 47 U.S.C. § 227(b)3.
As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff is
entitled to an award of treble damages $l,500.00 for each and every knowing

and/or willful violation of the TCPA pursuant to 47 U.S.C. § 227(b)3.

DEMAND FOR TRIAL BY JURY
Plaintiff hereby respectfully requests a trial byjury for all claims and issues in its
Complaint to which it is or may be entitled to ajury trial.
WE_F

WHEREFORE, Plaintiffs respectfully prays thatjudgment be entered against the

Case 3:18-cv-01486-I\/||\/|H-.]RK Document 1 Filed 12/17/18 Page 7 of 7 Page|D 7

Defendants as follows:

A. F or mandatory statutory damages of $500 each provided and pursuant
to 47 USC §227(c)(2)(G)(3)(B), for all phone calls placed to the Plaintiffs cellular
phone;

B. Plaintiff requests enhanced trebled damages of $l ,500 to be awarded
to the Plaintiffs per call, in accordance With the TCPA, for the Defendant’s willful
violations of the TCPA;

C. For any such other and further relief, as well as further costs,

expenses and disbursements of this action, as this Court may deem just and proper.

Dated: December 13, 2018
Respectfully submitted,

By: /s/ Jon P. Dubbeld

Jon P. Dubbeld, Esq.
Switt, Isringhaus & Dubbeld, P.A.
10460 Roosevelt B|vd N., Suite 313
St. Petersburg, FL 33716

Tel: (727) 490-9919

Email: i.dubbeld@law.fcsl.edu
Attomeys for Plaintiff

 

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

requests a trial by jury on all issues so triable.

Dated: December 13, 2018
By: /s/ .lon P. Dubbeld

 

